Case 1:19-cv-00874-RBJ-MEH Document 185 Filed 07/01/20 USDC Colorado Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO


WARNER BROS. RECORDS INC., et al.,

         Plaintiffs,

v.                                                          Case No. 19-cv-00874-MSK-MEH

CHARTER COMMUNICATIONS, INC.,

         Defendant


               PLAINTIFFS’ AMENDED CORPORATE DISCLOSURE STATEMENT


              Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiffs submit this Amended

     Corporate Disclosure Statement to provide the following information for the Plaintiffs identified

     below:

              Plaintiffs Warner Records Inc., Atlantic Recording Corporation, Elektra Entertainment

     Group Inc., Fueled By Ramen LLC, Lava Records LLC, Maverick Recording Company,

     Nonesuch Records Inc., The All Blacks U.S.A., Inc., Warner Music Inc., Warner Records/SIRE

     Ventures LLC, WEA International Inc., Warner Chappell Music, Inc., Warner-Tamerlane

     Publishing Corp., W Chappell Music Corp., W.C.M. Music Corp., Unichappell Music Inc.,

     Rightsong Music Inc., Cotillion Music, Inc., and Intersong U.S.A., Inc. are wholly-owned

     indirect subsidiaries of Warner Music Group Corp., which is a publicly traded company with

     more than ten percent of its stock owned by AI Entertainment Holdings LLC and certain of its

     affiliates, which are not publicly traded companies.

              Plaintiff Bad Boy Records LLC is a joint venture in which BB Investments LLC, an

     indirectly wholly-owned subsidiary of Warner Music Group Corp., holds a 50% interest. Bad
Case 1:19-cv-00874-RBJ-MEH Document 185 Filed 07/01/20 USDC Colorado Page 2 of 4




   Boy Records, which is not a publicly traded company, holds the remaining 50% interest in Bad

   Boy Records LLC.

          The remaining Plaintiffs disclosure remains unchanged.


    Dated: July 1, 2020                          Respectfully submitted,

                                                 /s/ Matthew J. Oppenheim
                                                 Matthew J. Oppenheim
                                                 Scott A. Zebrak
                                                 Jeffrey M. Gould
                                                 OPPENHEIM + ZEBRAK, LLP
                                                 4530 Wisconsin Ave. NW, 5th Floor
                                                 Washington, DC 20016
                                                 Tel: 202-621-9027
                                                 matt@oandzlaw.com
                                                 scott@oandzlaw.com
                                                 jeff@oandzlaw.com

                                                 Mitchell A. Kamin
                                                 Neema T. Sahni
                                                 COVINGTON & BURLING LLP
                                                 1999 Avenue of the Stars, Suite 3500
                                                 Los Angeles, California 90067-4643
                                                 Telephone: + 1 (424) 332-4800
                                                 mkamin@cov.com
                                                 nsahni@cov.com

                                                 Jonathan M. Sperling
                                                 COVINGTON & BURLING LLP
                                                 The New York Times Building
                                                 620 Eighth Avenue
                                                 New York, NY 10018-1405
                                                 Telephone: + 1 (212) 841-1000
                                                 jsperling@cov.com

                                                 Megan M. O’Neill
                                                 COVINGTON & BURLING LLP
                                                 850 Tenth Street, NW
                                                 Washington, DC 20001-4956
                                                 Telephone: (202) 662-6000
                                                 moneill@cov.com

                                                 Janette L. Ferguson, Esq.
                                                 Benjamin M. Leoni, Esq.
                                                 LEWIS BESS WILLIAMS & WEESE,
                                                 P.C. 1801 California Street, Suite 3400

                                                 2
Case 1:19-cv-00874-RBJ-MEH Document 185 Filed 07/01/20 USDC Colorado Page 3 of 4




                                       Denver, CO 80202
                                       Tel: (303) 861-2828
                                       Facsimile: (303) 861-4017
                                       jferguson@lewisbess.com
                                       bleoni@lewisbess.com
                                       Attorneys for Plaintiffs




                                       3
Case 1:19-cv-00874-RBJ-MEH Document 185 Filed 07/01/20 USDC Colorado Page 4 of 4




                                  CERTIFICATE OF SERVICE

           I hereby certify that on July 1, 2020, I caused the foregoing document to be filed
   electronically with the Clerk of the Court using the CM/ECF system, which will send a notice of
   electronic filing to all counsel fo record registered with CM/ECF.

   Dated: July 1, 2020.

                                                              /s/ Matthew J. Oppenheim
                                                              Matthew J. Oppenheim

                                                              Attorney for Plaintiffs




                                                  4
